Citation Nr: 0803163	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-32 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling from March 3, 2003 to 
December 22, 2004, and zero percent disabling thereafter.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1985.

In September 2004, the RO increased the evaluation for the 
veteran's service-connected bilateral hearing loss from zero 
to 10 percent, effective from March 3, 2003.  The veteran 
filed a notice of disagreement, expressing dissatisfaction 
with the assigned rating.  38 C.F.R. §§ 20.200, 20.201.  In 
June 2005, after obtaining additional evidence, the RO 
reduced the evaluation for hearing loss to zero percent, 
effective from December 23, 2004, and furnished him a 
statement of the case.  38 C.F.R. §§ 19.26, 19.29.  
Thereafter, the veteran perfected his appeal by filing a 
timely VA Form 9 (Appeal to Board of Veterans' Appeals 
(Board)).  38 C.F.R. §§ 20.202, 20.302.  The case is now 
presented for the Board's review.


FINDINGS OF FACT

1.  Based on puretone audiometry and speech discrimination 
data obtained on examination in March 2003, the veteran had 
level II auditory acuity in the right ear and level III 
auditory acuity in the left ear.

2.  Reliable speech discrimination data could not be obtained 
on examination in April 2004; based on puretone threshold 
data alone, the veteran had level IV auditory acuity in the 
right ear and level V auditory acuity in the left ear.

3.  Based on puretone audiometry and speech discrimination 
data obtained on examination in December 2004, the veteran 
had level I auditory acuity in both ears.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss, for the period from 
March 3, 2003 to December 22, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2007).

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss, for the period on and after 
December 23, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5013A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher rating for his service-connected 
bilateral hearing loss.  He maintains, in essence, that the 
evaluations that have been assigned do not reflect the 
severity of his disability.  He says that he has to wear 
hearing aids in both ears.

I.  Preliminary Matters

A.  Reduction in Evaluation

As noted previously, the RO reduced the rating for the 
veteran's service-connected bilateral hearing loss during the 
course of the present appeal, effective from December 23, 
2004.  See Introduction, supra.  That action had no impact on 
the veteran's 60-percent combined rating, effective from 
November 2004, and had no effect on the compensation payments 
that were then being made.  See 38 C.F.R. §§ 3.105(e), 4.25 
(2007).  As a result, the provisions of 38 C.F.R. § 3.105(e) 
are inapposite.

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  Ordinarily, the 
notice must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that the duty to notify 
has been satisfied.  By way of a VCAA notice letter sent to 
the veteran in March 2004-prior to the adjudication of his 
claim-the RO informed the veteran of the information and 
evidence required to substantiate his claim for an increased 
rating.  He was notified of his and VA's respective duties 
for obtaining the information and evidence, and he was asked 
to submit any pertinent evidence in his possession.

The March 2004 letter did not specifically inform the veteran 
of the manner in which a rating and effective date would be 
assigned for his disability, as contemplated by the United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the RO provided 
him a statement of the case in June 2005 that contained 
notice of the RO's rating determinations; a summary of the 
relevant evidence; citations to applicable law (including 
38 C.F.R. §§ 3.321, 4.85, and 4.86); and a discussion of the 
reasons for the decisions made by the agency of original 
jurisdiction.  Moreover, no new effective dates are being 
assigned by way of the present decision.  Under the 
circumstances, the Board can conceive of no additional notice 
that could meaningfully supplement that which has already 
been supplied.  The purpose of the law has been satisfied.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined, records 
of his VA treatment have been obtained, and he has not 
identified and/or provided releases for any other evidence 
that needs to be procured.  No further development action is 
required.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this 
manner.  For example, where-as in the veteran's case-the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for that ear is taken from either Table VI or 
VIa, whichever results in the higher numeral, and that 
numeral is then elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b) (2007).  In addition, if an examiner 
certifies that use of the speech discrimination test in not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., the Roman numeral 
designation is determined solely on the basis of puretone 
threshold averages, using Table VIa.  38 C.F.R. § 4.85(c) 
(2007).  See also Id. § 4.86(a) (indicating that an 
alternative methodology also applies when the puretone 
threshold is 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz).

In the present case, the record shows that the veteran 
underwent a VA audiometric examination on March 3, 2003.  
Testing revealed puretone thresholds of 35, 65, 75, and 70 
decibels in the veteran's right ear and 25, 70, 70, and 65 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 61 
for the right ear and 58 for the left ear.)  Additionally, he 
had speech discrimination scores of 96 percent, bilaterally.  
Under 38 C.F.R. §§ 4.85, 4.86(b), and Table VI, these results 
correspond to level II acuity in the right ear and level III 
acuity in the left ear; which, in turn, warrants no more than 
a zero percent (noncompensable) rating under Table VII.

The veteran underwent another VA audiometric examination on 
April 12, 2004.  Testing at that time revealed puretone 
thresholds of 35, 65, 70, and 70 decibels in his right ear, 
and 30, 70, 70, and 65 decibels in his left ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  (The average of 
these thresholds is 60 for the right ear and 59 for the left 
ear.)  According to the examiner, reliable speech 
discrimination data could not be obtained.  Under 38 C.F.R. 
§§ 4.85, 4.86(b), and Table VIa, and rating solely on the 
basis of puretone thresholds, these results correspond to 
level IV acuity in the right ear and level V acuity in the 
left ear; which, in turn, warrants a 10 percent rating under 
Table VII.

The veteran underwent another VA audiometric examination on 
December 23, 2004.  Testing at that time revealed puretone 
thresholds of 25, 65, 65, and 60 decibels in his right ear, 
and 30, 60, 65, and 60 decibels in his left ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  (The average of 
these thresholds is 54, bilaterally.)  Additionally, he had 
speech discrimination scores of 94 percent in the right ear 
and 96 percent in the left.  Under 38 C.F.R. § 4.85 and Table 
VI, these results correspond to level I acuity for both ears; 
which, in turn, warrants no more than a zero percent 
(noncompensable) rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his bilateral hearing loss.  
The audiometric examinations conducted during the period from 
March 3, 2003 to December 22, 2004 demonstrate entitlement to 
nothing more than a 10 percent rating, and the examination 
conducted on December 23, 2004 clearly shows that his hearing 
loss is noncompensable.  Simply put, there is no basis for 
the assignment of a higher schedular evaluation for either 
period, to include additional "staged ratings" for any 
portion of the claim's pendency.  See, e.g., Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


